BLD-056                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3461
                                       ___________

                              IN RE: RODNEY WELLS,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                              (E.D. Pa. No. 2-15-mc-00035)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                November 19, 2015
              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                               (Filed: November 25, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Rodney Wells, a Pennsylvania state prisoner proceeding pro se, has filed a petition

for a writ of mandamus compelling the District Court to adjudicate his petition for a

declaratory judgment and injunctive relief. For the reasons that follow, we will deny the

mandamus petition.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In 1986, Wells was convicted in Pennsylvania state court of third-degree murder

and other offenses. He is serving a life sentence for the murder conviction. On January

28, 2015, Wells filed a petition for a declaratory judgment and injunctive relief in District

Court. Wells seeks to obtain documents related to his grand jury proceedings. The

District Court has yet to rule on Wells’ petition. On October 15, 2015, Wells filed

mandamus petition in this Court asking us to the direct the District Court to adjudicate

the petition.

       The writ of mandamus is a drastic remedy that traditionally has been used “to

confine an inferior court to a lawful exercise of its prescribed jurisdiction or to compel it

to exercise its authority when it is its duty to do so.” In re Patenaude, 210 F.3d 135, 140

(3d Cir. 2000) (internal quotations and citations omitted). A petitioner must show that he

has no other adequate means to attain the desired relief and that his right to the issuance

of the writ is clear and indisputable. Id. at 141. A writ of mandamus may be appropriate

when a district court’s “undue delay is tantamount to a failure to exercise jurisdiction.”

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), superseded on other grounds by 3d

Cir. L.A.R. 24.1(c) (1997). However, mandamus relief will ordinarily be denied “where

there are practical avenues for seeking relief that are untried.” Patenaude, 210 F.3d at

141.

       Wells has not shown that he has no other adequate means to attain his desired

relief. He has not filed a motion in District Court asking for a ruling on his petition.

Because Wells has yet to try an avenue for seeking relief, issuance of a writ is not

warranted.

                                              2
      Accordingly, we will deny the petition for a writ of mandamus without prejudice

to Wells filing a new mandamus petition if necessary.




                                           3